Citation Nr: 1648429	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  13-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Matthew D. Owen, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1971 to July 1974.  The Veteran received the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In an April 2014 correspondence, the Veteran cancelled his scheduled Board hearing and withdrew his request for a Board hearing.  

In October 2015, the Board denied service connection for a lung disability; granted service connection for tinnitus; and remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the April 2016 supplemental statement of the case, the Veteran submitted an August 2016 statement and additional VA treatment records were associated with the claims file.  The Veteran filed his substantive appeal in October 2013.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND


Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As noted above, the Board remanded this case in October 2015 for additional development.  At that time, the Board noted that the Veteran was afforded a VA audiological examination in October 2012 which showed that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hertz or higher, but also showed that the Veteran not found to have a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  At that time, the Board also noted that the record contained a June 2014 private audiological evaluation that appeared to show that the Veteran may have a current hearing loss disability by VA standards.  However, it was also noted that this evaluation did not clearly follow VA regulatory requirements for audiological testing (i.e., it was unclear whether the Maryland CNC speech discrimination test was utilized) and was unaccompanied by an opinion as to whether such hearing loss was related to the Veteran's service.  Moreover, the results were reported in graphical form.  Based on these findings, the case was remanded to afford the Veteran another VA examination.  The remand requested that the examiner provide an opinion as to the etiology of the Veteran's hearing loss, to indicate whether the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385, and to consider and discuss as necessary, the findings on the private audiology evaluation dated in June 2014.  

On remand, a VA examination was accomplished in April 2016.  Puretone testing results revealed in the right ear at frequencies 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hz of 15, 20, 10, 20, 35, 45, and 55 dB, respectively.  Left ear testing results were at frequencies 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hz of 20, 25, 15, 30, 35, 50, and 55 dB, respectively.  Speech discrimination scores were 100 percent bilaterally.  Following an objective evaluation, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, and while a positive etiology opinion was rendered, as noted by the RO, these results again showed that the Veteran does not have a hearing loss disability for VA purposes.  Thus, service connection was again denied.  

The Board finds, however, that the case must be remanded for two reasons.  First, the April 2016 examiner did not comment on the June 2014 private audiology findings as requested in the Board's prior remand.  Second, the Veteran should be provided an opportunity to supplement the record.  As noted above, the Board's interpretation of the June 2014 private audiological evaluation appears to show findings that meet the criteria set forth in 38 C.F.R. § 3.385.  As noted above, the private audiogram results were provided in graph form without interpretation as to the exact puretone thresholds found at the pertinent frequencies or whether the Maryland CNC test was performed.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graph form and can remand uninterpreted audiograms for interpretation).  While the Board remanded this matter to obtain an updated examination and opinion from a VA examiner rather than requesting clarification from the private examiner, on remand, the Veteran will have another opportunity to supplement the record.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  Here, clarification from both the VA and private examiner is necessary because the results from the June 2014 private audiogram appear to be inconsistent with the October 2012 VA examination and April 2016 VA examination.  The Board finds that clarification is required as to whether the Veteran has a current hearing loss disability or whether a hearing loss disability existed at any point during the pendency of this claim.

Finally, the claim for a TDIU is inextricably intertwined with the pending service connection claim that is being remanded and adjudication of the TDIU must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the opportunity to contact the audiologist who performed the June 2014 audiogram to interpret the graphical findings reported on audiological examination as to each Hertz level and for each ear, and to indicate whether the Maryland CNC test was utilized for the speech discrimination results.  In the alternative the Veteran can provide the proper release form so that VA can make efforts to seek clarification regarding the findings.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as to this issue would be futile, such should be noted in the claims file and the Veteran should be so notified.

2.  Then, return the case to the April 2016 VA examiner for an addendum opinion as to the etiology of the Veteran's hearing loss.  The examiner should review the June 2014 private audiological report and provided an interpretation of the findings if there is no response received pursuant to paragraph numbered one (1) above.  The examiner should indicate whether the numerical interpretation of the June 2014 private graphical findings show hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  If so, the examiner should reconcile those findings with the findings obtained on VA examination in April 2016, and indicate whether it is at least as likely as not that such hearing loss is etiologically related to the Veteran's service.

3.  Then, readjudicate the Veteran's service connection and TDIU claims.   If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).









